/02t-(5                  / 035-/5
ORIGINAL 03-14-00494-CR &03-14-00495-CR
                                                  / RECEIVED\
                                                       OCT 1 6 2015
                                                   kTHlRDCOURJOfAPPEAtS,
                                                   \   .BTHEYP.KYIE /




           QWuo^ ^t oV^e-no*^ afr)\£^



 »ro owa rfvt wovi *w ^ ^« LD^cr nD^ao^. tosew

  toNvotz- UA<>   U -rvWt tAOcioA 6fw* wetf^ mftoe-


                                  '1/)/^ |^L/t




                                                 RECEIVED IN
                                           COURT OF CRIMINAL APPEALS

                                                 OCT 19 2015

                                              Abe! Acosta, Clerk
     TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-14-00494-CR
                                     NO. 03-14-00495-CR




                                  Isaac Benavidez, Appellant




                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
                            NOS. 15,265 & 15,266
       HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                            MEMORANDUM                 OPINION



               In January 2014, appellant Isaac Benavidez pled guilty to four counts of intentional

serious bodilyinjury to a childandreceived tenyears' deferred adjudication probation. SeeTex.Penal

Code § 22.04; Tex. Code Crim Proc. art. 42.12, § 3g. In May 2014, upon finding that appellant

had violatedcertainterms of his probation, the trial courtrevokedappellant's deferredadjudication

and sentenced him to sixty years' imprisonment on the first count and ten years' imprisonment on

each of the remaining three counts, to run concurrently. See Tex. Code Crim. Proc. art. 42.12, §23.

               Appellant's court-appointed attorney has filed a brief concluding that the appeal

is frivolous and without merit. Counsel's brief meets the requirements of Anders v. California by

presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. See 386 U.S. 738, 744-45 (1967); Garner v. State, 300 S.W.3d 763, 766
(Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 80-82 (1988). Appellant's counsel

has represented to the Court that he providedappellant with copies of the brief and accompanying

motions to withdraw; advised appellant of his right to examine the appellate record, file a pro se

brief, and pursue discretionary review following the resolution of the appeal in this Court; and

provided appellant with a form motion for pro se access to the appellate record along with the

mailing address of this Court. SeeKelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014);

see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. Although appellant requested and

received the appellate record and additional time to file a pro se brief, that time has run and no

pro se brief has been filed.

                  We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous and without merit. We grant counsel's motion to withdraw and affirm the judgment

of conviction.1




        1 No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
fordiscretionary review or file a prosepetition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
reviewmustbe filed withinthirtydays fromthe date of eitherthis opinionor the date that this Court
overrules thelasttimely motion for rehearing filed. Seeid. R. 68.2. Thepetition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Courtof Criminal Appeals. Id. R. 68.3(b). Any petitionfor
discretionary review should comply with the rules ofappellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case cause will be forwarded
to the Court of Criminal Appeals. See id. R. 68.7.
                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed


Filed: July 14, 2015

Do Not Publish